Name: Commission Regulation (EEC) No 2261/87 of 29 July 1987 amending Regulation (EEC) No 771/74 laying down detailed rules for granting aid for flax and hemp
 Type: Regulation
 Subject Matter: plant product
 Date Published: nan

 30 . 7. 87 Official Journal of the European Communities No L 208/17 COMMISSION REGULATION (EEC) No 2261/87 of 29 July 1987 amending Regulation (EEC) No 771/74 laying down detailed rules for granting aid for flax and hemp Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Flax and Hemp, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1308/70 of 29 June 1970 on the common organization of the market in flax and hemp ('), as last amended by Regula ­ tion (EEC) No 1963/87 (2), and in particular Article 4 (5) thereof, Whereas Commission Regulation (EEC) No 771 /74 (3), as last amended by Regulation (EEC) No 2426/86 (4), lays down in Article 4 ( 1 ) that every grower of fibre flax or hemp shall , by a date fixed by the Member State concerned and in any case not later than 30 June for flax and 15 July for hemp, submit a declaration of the areas sown by him ; whereas, in order to ensure equal treatment among the recipients of the aid a time limit should be set which is applicable in all Member States ; Whereas Annex A to Regulation (EEC) No 771 /74 contains a list of varieties of flax grown mainly for fibre in order to distinguish these varieties from those grown mainly for seed ; whereas one variety which is not grown mainly for fibre has in error been included in that list ; whereas the said Annex should be amended in conse ­ quence ; HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 771 /74 is hereby amended as follows : 1 . Article 4 (1 ) is amended to read as follows : * 1 . Every grower of fibre flax or hemp shall each year, except in case of force majeure, not later than 30 June for flax and 15 July for hemp, submit a declara ­ tion of the areas sown by him.' 2. With effect from 1 August 1987, the variety 'Linda' is deleted from the list set out in Annex A. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 July 1987. For the Commission Frans ANDRIESSEN Vice-President ( ¢) OJ No L 146, 4. 7 . 1970, p. 1 . 0 OJ No L 184, 3 . 7 . 1987, p. 12. 0 OJ No L 92, 3 . 4. 1974, p. 13 . (4) OJ No L 210, 1 . 8 . 1986, p. 35.